DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission unit configured to” and “reception unit configured to” in claims 1-2, 7, 11-12, 14-15, 17-18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bullock (USPG 2011/0261030, hereinafter referred to as Bullock).

Regarding claims 1, 14, and 21-22, Zhang discloses an information processing device and method, comprising: 
a transmission unit configured to transmit: voice information including a position of an emendation target and an emendatory operation command in a displayed character string (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit; also see figure 2 and/or paragraph and 32 for distributed speech recognition system; also refer to process in figure 3); and 
a reception unit configured to receive an emended character string of a process result based on the position of the emendation target and the emendatory operation command (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit; also refer to process in figure 3), 
Zhang fails to explicitly disclose, however, Bullock teaches touch sensor information, wherein the touch sensor information is based on a user touch motion with respect to a display unit (paragraphs 47 and 131, touchscreen; also see figures 16-18); wherein the process result is obtained based on a text analysis of the character string and the touch sensor information to determine that the character string is an emendatory speech of a plurality of emendatory speeches (paragraphs 113, stored corresponding human translation stored in accessible file; also see figures 16-18); the text analysis of the character string is based on emendatory speech data stored in a database (paragraphs 112-113, machine translation inherently includes bilingual dictionary in order to carryout machine translation; human translations are stored in accessible files or “database”; also see figures 16-18), and the emendatory speech data includes keywords and example sentences used in the plurality of emendatory speeches (machine translation inherently includes bilingual dictionary in order to carryout machine translation; human translations are stored in accessible files or “database”; both translation processes includes keywords and sentence examples such as stored translated sentences; also see figures 16-18).  


Regarding claims 4, 11, and 17, Zhang further discloses wherein the voice information is collected user voice data (figures 2-3); wherein the voice information is data indicating a position of an emendation target and an emendatory operation command that are recognized in collected user voice data (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit); wherein the reception unit is further configured to receive at least one of a speech recognition result or a text analysis result of the transmitted voice information (figures 2-3).

Regarding claims 2 and 15, Zhang further discloses wherein the position of the emendation target is indicated by a demonstrative voice (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit).  Zhang fails to explicitly disclose, however, Bullock teaches the transmission unit is further configured paragraphs 134-141, touchscreen detects the location of the touch and executes corresponding instructions regarding the words at the detected location)Preliminary Amendment.
Since Zhang and Bullock are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of analyzing text of on language to translate into another language by referencing with stored a database or translation files.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 3, 6-10, and 16, Zhang fails to explicitly disclose, however, Bullock teaches wherein the coordinate information is based on the one of the touch sensor information (paragraphs 134-141, touchscreen detects the location of the touch and executes corresponding instructions regarding the words at the detected location); wherein the transmission unit is further configured to transmit the touch sensor information as context information at a time of voice input, and the touch sensor information indicates a coordinate position of the emendation target in the character string (paragraphs 134-141, touchscreen detects the location of the touch and executes corresponding instructions regarding the words at the detected location); wherein the context information is sensor information obtained based on detection of one of the user touch motion with respect to the display unit (paragraphs 54 and 57-58, “… a human reader can select the word "John" by touch, hover, or cursor, and on-screen context-specific information about John can appear. For example, a "bubble" like a dialog bubble can appear on screen displaying, "John, husband to Lisa and Tom's father”), wherein the context information is feature amount data extracted from sensor information, and the sensor information is obtained based on detection of one of the touch motion with respect to the display unit (paragraphs 54 and 57-58, “… a human reader can select the word "John" by touch, hover, or cursor, and on-screen context-specific information about John can appear. For example, a "bubble" like a dialog bubble can appear on screen displaying, "John, husband to Lisa and Tom's father”); wherein the context information is data indicating a result recognized in sensor information, and the sensor information is obtained based on detection of the user touch motion with respect to the display unit (paragraphs 54 and 57-58, “… a human reader can select the word "John" by touch, hover, or cursor, and on-screen context-specific information about John can appear. For example, a "bubble" like a dialog bubble can appear on screen displaying, "John, husband to Lisa and Tom's father”).

 Regarding claims 13 and 19, Zhang further discloses wherein the process result includes a result obtained based on emendation of the emendation target at the position indicated by the coordinate information in the character string, and the emendation of the emendation target is based on a finally decided emendatory operation command (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit; also refer to process in figure 3). 

Regarding claim 20, the combination of Zhang above further discloses the information processing device according to claim 14, wherein the reception unit is further configured to receive one of touch sensor information as context information at a time of voice input, and each of the touch sensor information indicates a coordinate position of the emendation target in the character string (paragraphs 31 and 38; selecting a former word or latter word for editing; also speech command can allow the user to move the cursor forward and backward to select a word to edit; also see figure 2 and/or paragraph 32 for distributed speech recognition system; also refer to process in figure 3; the touch information indicating coordinate position is taught by Bullock as discussed in claims 6-10 above).  

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bullock and further in view of Kim et al. (USPG 2013/0311182, hereinafter referred to a Kim).

Regarding claim 5, Zhang fails to explicitly disclose, however, Kim teaches the information processing device according to claim 1, wherein the voice information is feature amount data extracted from collected user voice data (abstract section).  
 Since Zhang and Kim are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of extracting speech features to perform speech recognition.  One of ordinary skill in the art would have 

Regarding claims 12 and 18, Zhang fails to explicitly disclose, however, Kim teaches wherein the reception unit is further configured to receive data indicating a confidence rating of the at least one of the speech recognition result or the text analysis result (paragraphs 22-24 and 26).   
 Since Zhang and Kim are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of calculating speech recognition score indicating recognition accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yanagihara (USPG 2009/0216531) teaches a method for providing text input using speech data and non-speech data.  Na et al. (USPN 9304737) teach a method for converting speech to text and displaying text on a display for editing.  VanBlon et al. (USPG 2015/0149163) teach a voice input correction method. These references are considered pertinent to the claimed invention.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUYEN X VO/Primary Examiner, Art Unit 2656